         Case 2:20-cv-00118-RMP       ECF No. 15    filed 09/21/21   PageID.149 Page 1 of 3




 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT

 2
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                 Sep 21, 2021
 3                                                                    SEAN F. MCAVOY, CLERK



 4

 5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7       JAMES E. G.,
                                                       NO: 2:20-CV-118-RMP
 8                                 Plaintiff,
                                                       ORDER ADOPTING REPORT AND
 9             v.                                      RECOMMENDATION AND
                                                       DISMISSING AMENDED
10       COMMISSIONER OF SOCIAL                        COMPLAINT
         SECURITY,
11
                                   Defendant.
12

13            BEFORE THE COURT is the Report and Recommendation issued by United

14   States Magistrate Judge Mary K. Dimke on August 25, 2021, ECF No. 12,

15   recommending that the Court dismiss without further leave to amend Plaintiff James

16   G.’s 1 Amended Complaint, ECF No. 11. Objections were due on September 8,

17   2021, with none received. However, Plaintiff filed an unauthorized “Second

18   Amended Complaint” on September 7, 2021. ECF No. 14.

19

20   1
         The Court uses Plaintiff’s first name and last initial to protect his privacy.
21

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
     AMENDED COMPLAINT ~ 1
      Case 2:20-cv-00118-RMP       ECF No. 15    filed 09/21/21   PageID.150 Page 2 of 3




 1         Plaintiff asserts in his most recent-filed document that he exhausted

 2   administrative remedies, and requests that this Court “stay” the dismissal of this case

 3   “pending any/all lower court S.S.I. related issues, as it obviously appears, that

 4   without this courts ‘observation’ that they will continue to blatantly ‘screw me’

 5   without basis[.]” ECF No. 14 at 4.

 6         While the Court empathizes with Plaintiff’s predicament, this Court may not

 7   exercise jurisdiction until after the Commissioner of Social Security renders a final

 8   decision after a hearing. See ECF No. 12 (citing 42 U.S.C. § 405(g)). Plaintiff’s

 9   assertion that he exhausted administrative remedies is conclusory and not supported

10   by specific allegations. Without jurisdiction, this Court cannot retain this case while

11   Plaintiff pursues any other relief. The Court joins the Magistrate Judge in

12   encouraging Plaintiff to seek assistance from any community-based resource

13   available to him. See ECF No. 12 at 8 (providing information about the “SOAR

14   Across Washington” resource).

15         Accordingly, after reviewing the Report and Recommendation and relevant

16   authorities, the Court finds that the Magistrate Judge’s determinations are correct.

17   However, the Court clarifies that, in adopting the Magistrate Judge’s conclusion that

18   the Court lacks jurisdiction to hear Plaintiff’s claims because he did not exhaust

19   administrative remedies, dismissal shall be without prejudice. See Tijerino v.

20

21

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
     AMENDED COMPLAINT ~ 2
      Case 2:20-cv-00118-RMP      ECF No. 15    filed 09/21/21   PageID.151 Page 3 of 3




 1   Stetson Desert Project, LLC, 934 F.3d 968, 971 n.2 (9th Cir. 2019) (“[I]n general,

 2   dismissal for lack of subject matter jurisdiction should be without prejudice.”).

 3         Accordingly, IT IS HEREBY ORDERED:

 4         1.     The Report and Recommendation, ECF No. 12, is ADOPTED in its

 5                entirety.

 6         2.     Plaintiff’s Amended Complaint, ECF No. 11, is DISMISSED

 7                WITHOUT PREJUDICE and WITHOUT LEAVE TO AMEND

 8                because further amendment would be futile.

 9         3.     To the extent that a certificate of appealability (“COA”) is required to

10                appeal the dismissal of this action, the Court denies a COA.

11         IT IS SO ORDERED. The District Court Clerk is directed to enter this

12   Order, provide a copy of this Order and ECF No. 12 to Plaintiff at his last known

13   address and counsel for the Commissioner, if any, and close this case.

14         DATED September 21, 2021.

15
                                                s/ Rosanna Malouf Peterson
16                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
17

18

19

20

21

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DISMISSING
     AMENDED COMPLAINT ~ 3
